661 So. 2d 139 (1995)
Kenneth Wayne ABNEY, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1934.
District Court of Appeal of Florida, Fifth District.
October 13, 1995.
Kenneth Wayne Abney, Gainesville, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Lori E. Nelson, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Kenneth Wayne Abney appeals from the order denying his rule 3.800 motion seeking credit for time served in jail prior to his sentence. It may well be that the trial court was correct in his ruling but we are unable to so determine because he failed to attach the appropriate portion of the record to his order. See Bunch v. State, 622 So. 2d 525 (Fla. 5th DCA 1993).
Reversed and remanded with instructions to either hold an evidentiary hearing or make the appropriate attachment to the order.
PETERSON, C.J., and DAUKSCH and HARRIS, JJ., concur.